Exhibit 10.1

 

PURCHASE AND ASSIGNMENT AGREEMENT

 

THIS PURCHASE AND ASSIGNMENT AGREEMENT (this “Agreement”), is entered into on
April 26, 2016, by and between Vis Vires Group, Inc. (the “Assignor”) and
FirstFire Global Opportunities Fund LLC (the “Assignee”), and by Virtus Oil and
Gas Corp., a Nevada corporation (the “Company”), solely with respect to Sections
1.2(c), 7.9 and for the express purposes stated on the signature page hereto.
Assignor and Assignee are hereinafter collectively referred to as the “Parties.”

 

WHEREAS, Assignor is the legal and beneficial owner of a Convertible Promissory
Note, dated December 30, 2015 (the “Note”), of the Company in the principal
amount of $58,000;

 

WHEREAS, the Note was purchased and issued as a security of the Company pursuant
to a [Note Purchase Agreement, dated December 30, 2015], between the Company and
Assignor (the “Original Purchase Agreement”);

 

WHEREAS, Assignor desires to sell and assign its entire interest in the Note,
the Original Purchase Agreement and all rights thereunder (collectively, the
“Assigned Debt”) to Assignee, and Assignee desires to purchase and accept from
Assignor the Assigned Debt, in each case on the basis of the representations,
warranties and agreements contained in this Agreement; and

 

WHEREAS, as consideration for the assignment of the Assigned Debt by Assignor
hereby, the Assignee has agreed to pay Assignor the sum of $73,795.00 no later
than April 22 (or we need to adjust price after such date), 2016 (the “Purchase
Price”) on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. PURCHASE AND ASSIGNMENT.

 

1.1. Closing. On the Closing Date (as set forth below), in consideration of the
payment by the Assignee of the entirety of the Purchase Price, the Assignor
hereby absolutely, irrevocably and unconditionally sells, assigns, conveys, and
transfers to the Assignee all of the rights and interests to the Assigned Debt,
including any rights to profits generated through the sale of Company common
stock underlying the Note and the other rights and remedies of Assignor under
the Note and the Original Purchase Agreement owned by the Assignor and all of
the rights and benefits thereunder, and the Assignee hereby agrees to purchase
the Assigned Debt and accept such assignment.

 

1.2. Closing Procedures. The closing of the purchase and assignment contemplated
hereunder shall take place on the date that all conditions precedent under this
Agreement to the purchase and assignment of the Assigned Debt shall have be
satisfied or waived in writing by the Parties (the “Closing Date”). As of the
Closing Date, the following shall take place or shall have taken place:

 

(a) The Assignee shall make payment of the Purchase Price to Assignor by wire
transfer of immediately available funds to an account designated by Assignor.

 

(b) The Assignor shall deliver to the Assignee an instrument of assignment and
transfer executed by the Assignor in a form annexed hereto transferring the
Assigned Debt and the rights and remedies of Assignor under the Note and the
Original Purchase Agreement.

 

(c) The Assignor shall release the share reserve held in its name at Company’s
transfer agent.

(d) The Company shall execute and deliver to Assignee a new Note, in the form of
the original Note, in the principal amount of the Assigned Debt, naming the
Assignee as the holder thereof.

 

(e) The company shall cause all shares that were previously reserved for the
Assignor to be reserved for the assignee

 

(f) The company will deliver to Assignee a transfer agent letter which is
satisfactory in the opinion of the Assignee or its counsel

 

2. ADDITIONAL DOCUMENTS. The Parties each agree to take such further action and
to execute and deliver, or cause to be executed and delivered, any and all other
documents which are, in the opinion of the Assignee or its counsel, and in any
event reasonable to the Assignor, necessary to carry out the terms and
conditions of the transfers and assignments effected by the Agreement.

 

3. EFFECTIVE DATE AND COUNTERPART SIGNATURE. This Agreement shall be effective
as of the date first written above. This Agreement, and acceptance of same, may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Confirmation of execution by fax transmission or email of a
facsimile signature page shall be binding upon that party so confirming.

 



 1 

 

 

4. MUTUAL REPRESENTATIONS AND WARRANTIES.

 

4.1. Organization Authority. Each of the Parties are entities duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations there under, and the
execution, delivery and performance by the Assignor of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Assignee.

 

4.2. Binding Agreement. This Agreement, when executed and delivered by the
Parties, will constitute a valid and legally binding obligation, enforceable in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally; (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies; or (c) to the
extent the indemnification provisions contained herein may be limited by federal
or state securities laws.

 

4.3. No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, do or will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency, or
court to which the Parties are subject or any provision of its organizational
documents or other similar governing instruments, or conflict with, violate or
constitute a default under any agreement, credit facility, debt or other
instrument or understanding.

 

4.4. Consents. No authorization, consent, approval or other order of, or
declaration to or filing with, any governmental agency or body or other Person
is required on the part of Assignee for the valid authorization, execution,
delivery and performance by the Assignee of this Agreement and the consummation
of the transactions contemplated hereby.

 

5. REPRESENTATIONS AND WARRANTIES OF THE ASSIGNEE.

 

5.1. Investment Experience: Access to Information and Preexisting Relationship.
The Assignee (a) either alone or together with its representatives, has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of this investment and make an informed decision
to so invest, and has so evaluated the risks and merits of such investment in
the Assigned Debt; (b) has the ability to bear the economic risks of this
investment and can afford a complete loss of such investment; (c) understands
the terms of and risks associated with the acquisition of the Assigned Debt,
including, without limitation, a lack of liquidity, price transparency or
pricing availability and risks associated with the industry in which the Company
operates; (d) has had the opportunity to review such disclosure regarding the
Company, its business, its financial condition and its prospects as the Assignee
has determined to be necessary in connection with its purchase of the Assigned
Debt and (e) is an "accredited investor" within the meaning of Regulation D,
Rule 501(a), promulgated by the Securities and Exchange Commission under the
Securities Act.

 

5.2. Restrictions on Transfer. The Assignee understands that the Assigned Debt
has not been registered under the Securities Act of 1933, as amended
(“Securities Act”) or the securities laws of any state.

 

5.3. Absence of General Solicitation. The Assignee is not purchasing the
Assigned Debt as a result of any advertisement, article, notice or other
communication regarding the Note or the Original Purchase Agreement published in
any newspaper, magazine or similar media or broadcast over television, radio or
the Internet or presented at any seminar or any other general solicitation or
general advertisement.

 

6. REPRESENTATIONS AND WARRANTIES OF THE ASSIGNOR.

 

6.1. Ownership. Assignor has good and marketable title to the Note and the
Assigned Debt and is conveying to Assignee all rights, title and interest to the
Assigned Debt. The Note and the Assigned Debt is free and clear of all liens,
mortgages, pledges, security interests, encumbrances or charges of any kind or
description. The Assignor has the sole and unrestricted right to sell and
transfer the Assigned Debt. Upon transfer to the Assignee by the Assignor of the
Assigned Debt, the Assignee will have good and unencumbered title to the
Assigned Debt, free and clear of any and all liens or claims.

 

6.2. Principal Amount of Indebtedness. None of the Assigned Debt has been
assigned or promised to any third party. The Assignor’s original purchase of the
Note was for investment purposes only and was a purchase of a Company security
and not indebtedness of the Company for services rendered or compensation owed
to Assignor.

 

6.3. No Litigation. There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of the Assignor, threatened against
the Assignor, which could reasonably be expected in any manner to challenge or
seek to prevent, enjoin, alter or delay the transactions contemplated hereby.

 

6.4. Not An Affiliate. Neither the Assignor nor any of its officers and
directors, is now, or has been during the preceding 90 days, an officer or
director of the Company, or beneficial holder of 10% or more of the equity
securities of the Company, which 10% calculation is inclusive of the maximum
number of shares of common stock of the Company into which any convertible
securities held by the Assignor are convertible at a given time and in
accordance with conversion limitations which may be in such convertible
security, and in no other way has Assignor or any of its officers or directors,
as applicable, been an “affiliate” of the Company (as such term is defined in
Rule 144(a)(1) adopted pursuant to the Securities Act) as of the date hereof or
during the preceding ninety (90) days.





 2 

 

 

6.5. Outstanding Amount. The outstanding principal amount of the Note, as of the
date hereof, is $58,000, and the accrued and unpaid interest, as of the date
hereof, is $73,795. Assignor itself made payment to the Company in lawful funds
in connection with the issuance of the Note in December 2014.

 

6.6. Accredited Investor. Assignor is an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the Securities and Exchange
Commission under the Securities Act.



6.7. No Other Obligations. Other than the Note, neither the Assignor nor any of
its affiliates, employees, officers, agents, representatives, agents,
consultants, related parties, equity holders or debtholders is owed, nor has any
reason to believe it is owed, any funds or any other items of value from the
Company.

 

6.8. Other Party Remuneration. The Assignor has no direct or indirect knowledge,
nor does Assignor have any reason to believe, that any party, including, but not
limited to, the Company, any of the Company’s officers, directors, employees,
consultants, affiliates, or advisors, or any of such party’s affiliates, has
been, will be or is entitled to be, paid (directly or indirectly) or receive
remuneration of any kind in connection with the transactions contemplated by
this Agreement.

 

6.9. Reliance on Representations. The Assignor recognizes, understands and
agrees that the Assignee is entitled and will be relying on the full and
continued accuracy of the above representations, warranties, covenants and
agreements in effectuating the transactions contemplated hereby, and Assignee’s
legal counsel is entitled and will be relying on the same.

 

6.10. Default of Representations and Warranties. It is understood and
acknowledged by Assignor that any material violation of this Agreement,
including this Section 6 specifically, will result in an automatic and immediate
default of this Agreement.

 

7. GENERAL PROVISIONS.

 

7.1. Beneficiaries. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto, and the Company
solely with respect to Sections 1.2(c), 7.9 and for the express purposes stated
on the signature page, and their respective heirs, successors and permitted
assigns. This Agreement shall inure to the benefit of, and may be enforced by
Assignor and Assignee and their respective successors and assigns. There shall
be no third party beneficiaries hereunder.

 

7.2. Expenses. Each Party shall bear its own costs and expenses incurred in
connection with its negotiations, execution and delivery of this Agreement,
including, without limitation, the fees and disbursement of its legal counsel.

 

7.3. Amendments. No provision hereof may be waived or modified other than by an
instrument in writing signed by the party against whom enforcement is sought.

 

7.4. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

7.5. Governing Law: Submissions to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to conflict of law principles. Each Party agrees that any action
or proceeding arising out of or relating in any way to this Agreement shall be
brought in a U.S. Federal or State Court of competent jurisdiction sitting in
Nassau County, New York. Each Party hereby irrevocably and unconditionally
waives any defense of Forum Non Convenes or lack of personal jurisdiction to the
maintenance of any action or proceeding and any right of jurisdiction or venue
due to the place of residence or domicile of any Party hereto.

 

7.6. No Assignment. Neither the Party shall assign this Agreement or any rights
or obligations hereunder without the prior written consent of the other Party.

 

7.7. Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the Parties with respect to the
matters covered herein and therein.

 

7.8. Prevailing Party Fees. In any cause of action brought by one Party against
another, the prevailing Party shall be entitled to recover from the other Party
its reasonable attorney's fees and costs.

 



 3 

 

 

7.9. Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent to issue certificates, registered in the name
of the Assignee, for, upon conversion of the Note, the shares of common stock of
the Company issuable upon conversion of the Assigned Debt (the “Conversion
Shares”), in such amounts as specified from time to time by the Assignee to the
Company in accordance with the terms thereof (the “Irrevocable Transfer Agent
Instructions”). In the event that the Company proposes to replace its transfer
agent, the Company shall provide, prior to the effective date of such
replacement, a fully executed Irrevocable Transfer Agent Instructions in a form
as initially delivered pursuant to this Agreement signed by the successor
transfer agent to the Company and the Company. The Company represents and
warrants that: (i) no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 7.9 will be given by the Company to its
transfer agent with respect to the Assigned Debt and that the Conversion Shares
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement and the Note; (ii) it will not
direct its transfer agent not to transfer or delay, impair, and/or hinder its
transfer agent in transferring (or issuing)(electronically or in certificated
form) any certificate for Conversion Shares to be issued to the Assignee upon
conversion of or otherwise pursuant to the Note as and when required by the Note
or this Agreement; and (iii) it will not fail to remove (or directs its transfer
agent not to remove or impairs, delays, and/or hinders its transfer agent from
removing) any restrictive legend (or to withdraw any stop transfer instructions
in respect thereof) on any certificate for any Conversion Shares issued to the
Assignee upon conversion of or otherwise pursuant to the Note as and when
required by the Note or this Agreement. If the Assignee provides the Company, at
the cost of the Company, with (i) an opinion of counsel in form, substance and
scope customary for opinions in comparable transactions, to the effect that a
public sale or transfer of such Conversion Shares may be made without
registration under the Securities Act and such sale or transfer is effected or
(ii) the Assignee provides reasonable assurances that the Conversion Shares can
be sold pursuant to Rule 144 (adopted pursuant to the Securities Act) the
Company shall permit the transfer, and, in the case of the Conversion Shares,
promptly instruct its transfer agent to issue one or more certificates, free
from restrictive legend, in such name and in such denominations as specified by
the Assignee. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Assignee, by vitiating the intent
and purpose of the transactions contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 7.9 may be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section, that the Assignee shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate transfer, without the necessity
of showing economic loss and without any bond or other security being required.

 

[signature page follows]

 

 

 

 

 

 

 

 

 

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ASSIGNOR:

 

VIS VIRES GROUP, INC.

 

 

 

By: ____________________________________

Name:

Title:

 

ASSIGNEE:

 

FIRSTFIRE GLOBAL OPPORTUNITIES FUND LLC

 

By: FirstFire Capital Management, LLC, as Manager of FirstFire Global
Opportunities Fund LLC

 

 

By:____________________________________

Name: Eli Fireman

Title: Managing Member

 

 

PURCHASE AND ASSIGNMENT AGREED AND CONSENT TO PURSUANT TO THE TERMS OF THE NOTE
AND THE ORIGINAL PURCHASE AGREEMENT:

 

The Company hereby enters into this Agreement with respect to Sections 1.2(c)
and 7.9 and for the following express purposes: the Company hereby agrees and
confirms that (i) the description in this Agreement of the past and current
nature of the Assigned Debt is true, accurate and complete; (ii) the
relationship between the Company and the Assignor as described in the Agreement
is true, accurate and complete; and (iii) the Company approves of the
transaction between the Assignor and Assignee for all purposes of the Note and
the Original Purchase Agreement and has obtained all required corporate
approvals of the Company related thereto.

 

VIRTUS OIL AND GAS CORP.

 

 

 

By: ____________________________________

Name: Rupert Ireland

Title: Chief Executive Officer

 

 5 

 

 

INSTRUMENT OF ASSIGNMENT AND TRANSFER

 

ASSIGNMENT AND ASSUMPTION OF DEBT

 

In accordance with that certain Purchase and Assignment Agreement, dated April
[__], 2016 (the “Agreement”) between Vis Vires Group, Inc. ( the “Assignor”) and
FirstFire Global Opportunities Fund (the “Assignee”), Assignor, hereby
irrevocably assigns to Assignee, all of Assignors right, title and interest in
and to the Assigned Debt owed to Assignor by Company as well as all rights and
remedies of the Assignor under the Note and the Original Purchase Agreement, in
each case as described in the Agreement. Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Agreement.

 

Assignee hereby accepts the foregoing assignment and delivery and assumes all of
the risks and benefits of the Assignor, as owner of the Assigned Debt, accruing
from and after the date hereof.

 

The provisions of this Assignment and Assumption of Debt shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be duly executed the day and year first above written.

 

ASSIGNOR:

 

VIS VIRES GROUP, INC.

 

 

By:____________________________________

Name:

Title:

 

ASSIGNEE:

 

FIRSTFIRE GLOBAL OPPORTUNITIES FUND LLC

 

By: FirstFire Capital Management, LLC, as Manager of FirstFire Global
Opportunities Fund LLC

 

 

By: ____________________________________

Name: Eli Fireman

Title: Managing Member

 

 

 



 6 

